DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Admitted Prior Art
Examiner notes that applicants discussion in [0043] applicants state “According to Starling's law, amplitude variations of the blood volume waveform may be associated with a left ventricular filling pressure (LVFP), which is a well-known early indicator of congestion.” 


Response to Arguments
With regards to the 112 rejection the rejection is moot due to the cancellation of claim 10.
With regards to the 101 rejection, Applicants argue it measuring arterial signal and respiratory signal cannot be performed in the mind and impose meaningful limitations on the scope of the claims. These arguments are not persuasive, as recited in the rejection the mere gathering of data is considered pre-solution activity. Examiner notes that the discussion of the “overall idea” is not discussing what is actually claimed and in doing so is reading elements into the claim. Without discussing whether the read in material would overcome the 101 rejection, the current claims do not improve processing technology nor improve the “technology” as applicants argue. For example, the invention is not processing data in a more efficient manner or using storage in a more efficient manner. As discussed in the 101 rejection the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such the arguments are persuasive. 

With regards to the prior art rejections, Applicant's arguments filed 9/15/21 have been fully considered and are persuasive in part and not persuasive in part.
With regards to the “residing in” amendments it would not be persuasive or moot, Jain [0057] recites including a plurality of sensors in the device including PPG (pulse ox), heart rate monitor, respirometer, electrocrardiograph (ECG) several different combinations of a PPG with one of the other sensors would read on the claim by gathering the recited data. However, in order to more explicitly show this a secondary reference has been included in the rejection of the claims with the residing in element rendering the argument moot.
With regards to the conclusory argument that Jain does not disclose using the magnitude of the amplitude of variation is used to diagnose dyspnea. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on the combination of Jain in view of Lux, merely attacking jain without taking into consideration the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9 and 31-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a variation of the arterial values and computing a “prediction index” based on the respiratory value and variation value. 
The limitation of determining the magnitude of the amplitude variation of the arterial values and computing an “index” based on the variation and respiratory value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “determining” and “computing” in the context of this claim encompasses the user manually determining a variation of arterial values and computing a simple ratio, or “index”, between the variation and the respiratory value. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user mentally solving (or using pen and paper to solve) for variation, for example stroke volume variation or (A-B)/((A+B)/2) or alternatively (A-B)/ABmean, where A = max SV and B = min SV (see the NPL provided and the rejection of claim 35); “computing” in the context of this claim encompasses the user dividing the SVV by a value for 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and using a processor to perform both the determining variation and computing steps. The limitations of “measuring”, “receiving” and “determining” a magnitude of respiratory signal are all pre-solution activity of mere data gathering. The processor in both determining the variation and computing steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining variation and computing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both determining variation and computing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, sensors (including pulsatile arterial ie PPG/Pulse ox etc.) and respiration (ie force sensors, optical, ecg, sound etc.) connected to a processor are known in the art: 1) Jain (cited below) see [0023], [0029], [0031]-[0032] and other citations below; 2) Lux (cited below) see  [0076]-[0077], [0098] and other citations below; 3) US 20140073969 to Zou see Claim 1 and Figs. 2-3; 4) Stens, Jurre et al. “Non-
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31-33, 35-36, 38-39 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (Jawahar Jain, US 20120130201) hereinafter Jain in view of Robinson (Mark Robinson et al., US 20200288985) hereinafter Rob in further view of Luxon (Evan Luxon et al., US 20180140252) hereinafter Lux.
Regarding claim 31, an interpretation of Jain discloses method for predicting an onset of pulmonary congestion symptoms ([0108]-[0109]; Examiner notes that the actual prediction element isn’t referenced in claim 1 it merely recites “calculating” an index not how that index is used to make a prediction) in a patient using a mobile device ([0023], [0155]), comprising: 
measuring, by a first sensor integrated in the mobile device([0023], [0155] see also [0029] and [0031]-[0032]), a pulsatile arterial signal from the patient (Claim 1 “A method comprising, by one or more computing devices: accessing one or more data streams from one or more sensors affixed to a person's body, the sensors comprising: one or more respiration sensors; and one or more accelerometers or one or more pulse oximeters;”, claim 35,  [0057], [0111] see also [0023], [0029], [0031]-[0032], [0155])

receiving, by a processor of the mobile device, the pulsatile arterial signal from the first sensor and the respiratory signal from the second sensor (Claim 1, Claim 35, [0057], [0111] see also [0023], [0029], [0031]-[0032], [0155]); 
determining, by the processor of the mobile device (Claim 1, Claim 35, [0057], [0111] see also [0023], [0029], [0031]-[0032], [0080], [0155]), magnitude of the pulsatile arterial signal and magnitude of the respiratory signal ([0111]-[0112]); and 
computing, by the processor of the mobile device (Claim 1, Claim 35, [0057], [0111] see also [0023], [0029], [0031]-[0032], [0080], [0155]), a congestion prediction index ([0108] including “Diagnosis of the cause of dyspnea may require an analysis of physiological, psychological, behavioral, and environmental factors related to a person.”, [0109] including “In general, dyspnea indicates that there is inadequate ventilation to sufficiently meet the body's needs. Dyspnea may be induced in four distinct settings: . . . decreased pulmonary compliance such as with interstitial fibrosis or pulmonary edema.”; The reference recites determining dyspnea by diagnosing the cause of it and recites one cause as being Pulmonary edema (aka pulmonary congestion) thus the device recites diagnosing pulmonary edema) based on the magnitude of the pulsatile arterial signal and the magnitude of the respiratory signal ([0111]-[0112] see also [0108], [0109] and Claims 34 and 51).

However, in the same field of endeavor (medical devices), Rob teaches the first and second sensor residing in a mobile device (Fig 41-51, [0241]-[0244]; The recited figures and their respective discussions provide various alternatives for a mobile device with a “pulsatile arterial” sensing and respiration sensing); capturing pulsatile arterial and respiration measurements during metronomic breathing ([0086], [0103], [0115], [0245] see also [0083], [0241]-[0244]; The recited teaches the general knowledge in the art to gather data during “paced breathing” or “controlled breathing” both of which include a pacing element); determining the amplitude variation of a pulsatile signal ([0078], [0190]-[0191]). Rob teaches a mobile device for gathering a plurality of data types for the purposes of providing various diagnostics of the patient including with congestion.  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include capturing data with sensors residing in same mobile device and processing that data as recited be Rob because the mobile device creates a simple test that enables the determination of hemodynamic status in order to determine if someone is hemodynamically compromised including due to hemodynamic congestion ([0015]-[0016], [0240]). Furthermore, combining sensors residing in the mobile device and using the data gathered by the device, including PPG, to determine hemodynamic elements as recited in Rob with the sensing and determinations recited in Jain is merely combining prior art elements according to known methods to yield predictable results; diagnostic analysis of data gathered from a PPG sensor to make hemodynamic determinations. 


It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the breathing and determinations taught by Lux because particular breathing approaches help with data gathering ([0098]) and using determined values in order to monitor cardiac function and avoid heart failure by maintaining appropriate fluid volume in a way which is simple, repeatable, accurate and noninvsasive ([0004]-[0006]). Furthermore, the combination of the elements of Jain with those of Lux is merely combining prior art elements according to known methods to yield predictable results, ie as shown its known that breathing effects data capture and using the data captured to make determinations based on known relationships would yield a predictable result. 

Regarding claim 32, an interpretation of Jain discloses the above.
An interpretation of Jain may not explicitly disclose wherein the cues issued by the mobile device are one of an auditory cue or a visual cue that are configured to indicate a time to initiate each breath during metronomic deep breathing.
However, in the same field of endeavor (medical devices), Lux teaches wherein the cues issued by the mobile device are one of an auditory cue or a visual cue that are configured to indicate a time to initiate each breath during metronomic deep breathing ([0098] including “In addition, the controller 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the breathing and determinations taught by Lux because particular breathing approaches help with data gathering ([0098]) with a device which is simple, repeatable, accurate and noninvsasive ([0004]-[0006]). Furthermore, the combination of the elements of Jain with those of Lux is merely combining prior art elements according to known methods to yield predictable results, ie as shown its known that breathing effects data capture which would predictably yield data reflecting breathing. 

Regarding claim 33, an interpretation of Jain further discloses wherein the first sensor is a photoplethysmograph sensor ([0057]-[0058] see also [0023], [0111], [0115]).

Regarding claim 35, an interpretation of Jain discloses the above.
An interpretation of Jain may not explicitly disclose determining the magnitude of the amplitude variation of the pulsatile arterial signal further comprises: determining a difference between a maximum peak-to-peak amplitude of the pulsatile arterial signal and a minimum peak-to-peak amplitude of the pulsatile arterial signal over a respiratory cycle; determining a mean value based on the maximum peak-to-peak amplitude of the pulsatile arterial signal and the minimum peak-to-peak amplitude of the pulsatile arterial signal; and dividing the difference by the mean value.
However, in the same field of endeavor (medical devices), Lux teaches wherein determining the magnitude of the amplitude variation of the pulsatile arterial signal further comprises: 

determining a mean value based on the maximum peak-to-peak amplitude of the pulsatile arterial signal and the minimum peak-to-peak amplitude of the pulsatile arterial signal (Lux [0153]; Examiner takes notice that the calculation for SVV is (SVmax-SVmin)/SVmean as evidenced by Stens); and 
dividing the difference by the mean value (Lux [0153]; Examiner takes notice that the calculation for SVV is (SVmax-SVmin)/SVmean as evidenced by Stens).

Examiner notes SVV is a known calculation as recited above in Lux and also disclosed in Rob among references in the art, the calculation itself can also be applied other variables Rob ([0190]) or Stens.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the determinations taught by Lux using determined values in order to monitor cardiac function and avoid heart failure by maintaining appropriate fluid volume in a way which is simple, repeatable, accurate and noninvsasive ([0004]-

Regarding claim 36, an interpretation of Jain discloses the above including averaging data from a data stream ([0082]). 
An interpretation of Jain may not explicitly disclose wherein the magnitude of the respiratory signal is an average peak-to-peak amplitude of the respiratory signal.
However, in the same field of endeavor (medical devices), Jain teaches wherein the magnitude of the respiratory signal is an average peak-to-peak amplitude of the respiratory signal ([0012], [0014], [0155]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the determinations taught by Lux using determined values such as an average of the amplitude in order to improve the SNR and to monitor cardiac function and avoid heart failure by maintaining appropriate fluid volume in a way which is simple, repeatable, accurate and noninvsasive ([0004]-[0006]). Furthermore, the combination of the elements of Jain with those of Lux is merely combining prior art elements according to known methods to yield predictable results, ie as shown its known using  data captured to make determinations based on known relationships would yield a predictable result. 

Regarding claim 38, an interpretation of Jain discloses method for predicting an onset of pulmonary congestion symptoms in a patient ([0108]-[0109]) using a mobile device ([0023], [0155]), comprising: 

measuring, using a second sensor integrated in the mobile device, ([0023], [0155] see also [0029] and [0031]-[0032]), a respiratory signal from the patient (Claim 1 “accessing one or more data streams from one or more sensors affixed to a person's body, the sensors comprising: one or more respiration sensors; and one or more accelerometers or one or more pulse oximeters;”, Claim 35, [0057], [0111] see also [0023], [0029], [0031]-[0032], [0155]); 
receiving, by a processor of the mobile device, the pulsatile arterial signal from the first sensor and the respiratory signal from the second sensor (Claim 1, Claim 35, [0057], [0111] see also [0023], [0029], [0031]-[0032], [0155]);
determining, by the processor of the mobile device, (Claim 1, Claim 35, [0057], [0111] see also [0023], [0029], [0031]-[0032], [0080], [0155]), magnitude of the pulsatile arterial signal and magnitude of the respiratory signal ([0111]-[0112]);  
computing, by the processor of the mobile device, (Claim 1, Claim 35, [0057], [0111] see also [0023], [0029], [0031]-[0032], [0080], [0155]), a congestion prediction index ([0108] including “Diagnosis of the cause of dyspnea may require an analysis of physiological, psychological, behavioral, and environmental factors related to a person.”, [0109] including “In general, dyspnea indicates that there is inadequate ventilation to sufficiently meet the body's needs. Dyspnea may be induced in four distinct settings: . . . decreased pulmonary compliance such as with interstitial fibrosis or pulmonary edema.”; The reference recites determining dyspnea by diagnosing the cause of it and recites one cause as being 
comparing the congestion prediction index or changes in the congestion prediction index over time to a threshold and generating an alert in response the congestion prediction index  being less than the threshold ([0085], [0096], [0103], [0112], [0115], [0122], [0150]).
An interpretation of Jain may not explicitly disclose the first and second sensor residing in a mobile device; capturing pulsatile arterial and respiration measurements during metronomic breathing; the amplitude variation of a pulsatile signal. 	However, in the same field of endeavor (medical devices), Rob teaches the first and second sensor residing in a mobile device (Fig 41-51, [0241]-[0244]; The recited figures and their respective discussions provide various alternatives for a mobile device with a “pulsatile arterial” sensing and respiration sensing); capturing pulsatile arterial and respiration measurements during metronomic breathing ([0086], [0103], [0115], [0245] see also [0083], [0241]-[0244]; The recited teaches the general knowledge in the art to gather data during “paced breathing” or “controlled breathing” both of which include a pacing element); determining the amplitude variation of a pulsatile signal ([0078], [0190]-[0191]). Rob teaches a mobile device for gathering a plurality of data types for the purposes of making various cardiovascular diagnostics including congestion.  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include capturing data with sensors residing in same mobile device and processing that data as recited be Rob because the mobile device creates a simple test that enables the determination of hemodynamic status in order to determine if someone is hemodynamically compromised including due to hemodynamic congestion ([0015]-[0016], [0240]). Furthermore, combining sensors residing in the mobile device and using the data gathered by the 

An interpretation of Jain may not explicitly disclose capturing pulsatile arterial and respiration measurements during metronomic breathing; the amplitude variation of a pulsatile signal.
However, in the same field of endeavor (medical devices), Lux capturing pulsatile arterial and respiration measurements during metronomic breathing ([0098] including “In addition, the controller may prompt the subject to help obtain the data from the sensors . . . The controller may prompt the subject to breath at a certain rate”, [0182] see also [0099]-[0121] and [0153]); the amplitude variation of a pulsatile signal ([0153]); using determined values for tracking of pulmonary edema ([0012] see also [0033], [0099]-[0121], [0153] and [0215]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the breathing and determinations taught by Lux because particular breathing approaches help with data gathering ([0098]) and using determined values in order to monitor cardiac function and avoid heart failure by maintaining appropriate fluid volume in a way which is simple, repeatable, accurate and noninvsasive ([0004]-[0006]). Furthermore, the combination of the elements of Jain with those of Lux is merely combining prior art elements according to known methods to yield predictable results, ie as shown its known that breathing effects data capture and using the data captured to make determinations based on known relationships would yield a predictable result. 



Regarding claim 41, an interpretation of Jain discloses the above.
An interpretation of Jain may not explicitly disclose determining the magnitude of the amplitude variation of the pulsatile arterial signal further comprises: determining a difference between a maximum peak-to-peak amplitude of the pulsatile arterial signal and a minimum peak-to-peak amplitude of the pulsatile arterial signal over a respiratory cycle; determining a mean value based on the maximum peak-to-peak amplitude of the pulsatile arterial signal and the minimum peak-to-peak amplitude of the pulsatile arterial signal; and dividing the difference by the mean value.
However, in the same field of endeavor (medical devices), Lux teaches wherein determining the magnitude of the amplitude variation of the pulsatile arterial signal further comprises: 
determining a difference between a maximum peak-to-peak amplitude of the pulsatile arterial signal and a minimum peak-to-peak amplitude of the pulsatile arterial signal over a respiratory cycle (Lux [0153]; Examiner takes notice that the calculation for SVV is (SVmax-SVmin)/SVmean as evidenced by Stens (Stens, Jurre et al. “Non-invasive measurements of pulse pressure variation and stroke volume variation in anesthetized patients using the Nexfin blood pressure monitor.” Journal of clinical monitoring and computing vol. 30,5 (2016): 587-94. doi:10.1007/s10877-015-9759-7, viewed on 7/8/21) see Data and statistical analysis section including “Stroke volume variation (SVV) was defined as the relative variation between the highest (SVmax) and lowest (SVmin) stroke volume divided by the mean of SVmax and SVmin (SVV (%) = 100 × (SVmax − SVmin)/((SVmax + SVmin)/2)).”); 
determining a mean value based on the maximum peak-to-peak amplitude of the pulsatile arterial signal and the minimum peak-to-peak amplitude of the pulsatile arterial signal (Lux [0153]; 
dividing the difference by the mean value (Lux [0153]; Examiner takes notice that the calculation for SVV is (SVmax-SVmin)/SVmean as evidenced by Stens).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the determinations taught by Lux using determined values in order to monitor cardiac function and avoid heart failure by maintaining appropriate fluid volume in a way which is simple, repeatable, accurate and noninvsasive ([0004]-[0006]). Furthermore, the combination of the elements of Jain with those of Lux is merely combining prior art elements according to known methods to yield predictable results, ie as shown its known using  data captured to make determinations based on known relationships would yield a predictable result. 

Regarding claim 42, an interpretation of Jain discloses the above including averaging data from a data stream ([0082]). 
An interpretation of Jain may not explicitly disclose wherein the magnitude of the respiratory signal is an average peak-to-peak amplitude of the respiratory signal.
However, in the same field of endeavor (medical devices), Jain teaches wherein the magnitude of the respiratory signal is an average peak-to-peak amplitude of the respiratory signal ([0012], [0014], [0155]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the determinations taught by Lux using determined values such as an average of the amplitude in order to improve the SNR and to monitor cardiac function and avoid heart failure by maintaining appropriate fluid volume in a way which is simple, repeatable, accurate and noninvsasive ([0004]-[0006]). Furthermore, the combination of the . 

Claim Rejections - 35 USC § 103
Claim(s) 34, 40 is/are rejected under 35 U.S.C. 103 as obvious over Jain in view of Lux or, in the alternative, under 35 U.S.C. 103 as obvious over Jain in view of Rob in further view of Lux and Lakdawala (Murtaza Lakdawala, Derivation of the Respiratory Rate Signal From a Single Lead ECG, A Thesis Submitted to the Faculty of New Jersey Institute of Technology in Partial Fulfillment of the Requirements for the Degree of Master of Science in Biomedical Engineering, May 2008, http://archives.njit.edu/vol01/etd/2000s/2008/njit-etd2008-084/njit-etd2008-084.pdf, viewed on 7/11/2021) hereinafter Lak.

Regarding claim 34, an interpretation of Jain further discloses wherein the second sensor is one of an accelerometer or a camera or ECG electrodes ([0032] and [0111] see also Claims 34 and 51; The references recites various sensors being usable including all three of those listed). Examiner notes that Rob also recites accelerometer and ECG sensors in the same device as the first sensor ([0248]-[0249]).
In the alternative an interpretation of Jain may not explicitly disclose the recited sensors explicitly for the purpose of gathering respiration data. 
However, in the same field of endeavor (medical devices), Lak teaches using an ECG for respiration data (Sections 2.3.1 and 3.2; Section 2.3.1 points out that determining Respiration through ECG was first achieved by individuals at MIT in 1985 and Section 3.2 recites three different algorithms of using ECG data for respiration). 


Regarding claim 40, an interpretation of Jain further discloses wherein the second sensor is one of an accelerometer or a camera or ECG electrodes ([0032] and [0111] see also Claims 34 and 51; The references recites various sensors being usable including all three of those listed). Examiner notes that Rob also recites accelerometer and ECG sensors in the same device as the first sensor ([0248]-[0249]).
In the alternative an interpretation of Jain may not explicitly disclose the recited sensors explicitly for the purpose of gathering respiration data. 
However, in the same field of endeavor (medical devices), Lak teaches using an ECG for respiration data (Sections 2.3.1 and 3.2; Section 2.3.1 points out that determining Respiration through ECG was first achieved by individuals at MIT in 1985 and Section 3.2 recites three different algorithms of using ECG data for respiration). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the measurement of respiration using ECG as taught by Lak because Jain discloses gathering respiration and ECG measurements, using the ECG measurement for respiration allows for the measurement of respiration without the use of additional hardware and in situations in which ECG is monitored but not respiration (See Objective section, Pg 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090156945 in the discussion of Fig 1 see [0002]-[0003], [0031]-[0035], Examiner notes that reference includes a similar discussion to Applicants. The Frank-Starling curve “depicts the relationship between the ventricular preload state of a patient and stroke volume” [0002], a change in preload lower on the curve has a greater effect and being higher on the curve (ie flattening portion) is indicator of congestion. The applicants in ‘945 discuss it in terms of the corresponding pressures in [0031]-[0035] and recite the necessary measurements can be determined by non-invasive pulse oximetry [0038]. The measurement of ‘945 is a function of the respiration rate and “pulsatile arterial” signal. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792